Per Curiam.
Plaintiff appeals from the denial of his blended motion for amended findings, or, in the alternative, for a new trial, and from the judgment entered. While the parties were married, defendant obtained a loan to finance a trip to Europe. Plaintiff signed the required note as an accommodation party and thereafter repaid the loan. The parties meanwhile having been divorced, he brought this action to recover the amount paid. Among several other defenses, defendant asserted the money had been used in part for necessities plaintiff was obliged to furnish her. The lower court found $400 had been spent for necessities and offset this amount against plaintiff’s claim. The sole question presented here is whether the trial court erred in so finding. We have reviewed the record and find that the evidence as a whole sustains the trial court’s findings. Don Kral Inc. v. Lindstrom, 286 Minn. 37, 42, 173 N. W. 2d 921, 924 (1970).
Affirmed.